Name: Commission Regulation (EEC) No 1903/83 of 5 July 1983 on the stopping of fishing for herring by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 7. 83 Official Journal of the European Communities No L 188/ 13 COMMISSION REGULATION (EEC) No 1903/83 of 5 July 1983 on the stopping of fishing for herring by vessels flying the flag of the Netherlands lands have reached the quota provisionally allocated for 1983, HAS ADOPTED THIS REGULATION : Article 1 Catches of herring in ICES divisions IV a) and IV b) by vessels flying the flag of the Netherlands or regis ­ tered in the Netherlands shall be deemed to have exhausted the quota provisionally allocated to the Netherlands for 1983 . Fishing for herring in ICES divisions IV a) and IV b), as well as the transhipment and landing of herring fished in those divisions by vessels flying the flag of the Netherlands or registered in the Netherlands, shall be suspended . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 1353/83 of 26 May 1 983 fixing for the herring stocks in the northern and central North Sea provisional quota allocations (3) provides that the Netherlands is authorized to fish a limited quota of herring in the northern and central part of the North Sea as from 28 May 1983 ; Whereas the Council was unable to agree to the Regu ­ lation proposed by the Commission allocating a further interim quota to the Netherlands ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix by Regulation the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas catches of herring in waters of ICES divisions IV a) and IV b) by vessels flying the flag of the Nether ­ Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 12 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 July 1983 . For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 220, 29 . 7. 1982, p. 1 . (2) OJ No L 169, 28 . 6 . 1983, p. 14. (3) OJ No L 139, 28 . 5 . 1983, p. 54.